Case 20-41308      Doc 360     Filed 04/21/20 Entered 04/21/20 17:26:40           Main Document
                                          Pg 1 of 18


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.



                      SUPPLEMENTAL CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 20, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served via first class mail on the Supplemental Master
 Mailing List attached hereto as Exhibit A:

    •    Amended Notice of Chapter 11 Bankruptcy Case [Docket No. 261]

    •    Notice of Hearing to Consider Approval of Disclosure Statement for Plan of
         Reorganization, a copy of which is attached hereto as Exhibit B


 Dated: April 21, 2020
                                                              /s/ Kelsey L. Gordon
                                                              Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 21, 2020, by Kelsey L. Gordon proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                                                                        SRF 41517
Case 20-41308   Doc 360   Filed 04/21/20 Entered 04/21/20 17:26:40   Main Document
                                     Pg 2 of 18


                                    Exhibit A
                                                                              Exhibit A
                                                                    Supplemental Master Mailing List
                                                                       Served via first class mail

MMLID                                              NAME                   ADDRESS 1                               ADDRESS 2                     CITY                                        STATE     POSTAL CODE      COUNTRY
 9563464   5 ALARM FIRE AND SAFETY EQUIPMENT              350 AUSTIN CIRCLE                                                            DELAFIELD                                       WI           53018‐2171
 9563122   601 METROPOLITAN SQUARE LLC                    P.O. BOX 310731                                                              DES MOINES                                      IN           50331‐0731
 9563428   AARON STROUD                                   REDACTED
 9563106   ADAM E CLARK & MARCIE CLARK                    REDACTED
 9563486   ADENA RESOURCES LLC                            ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO           63102
 9533802   AIR GAS MID AMERICA INC                        P.O. BOX 734672                                                             DALLAS                                           TX           75373‐4672
 9533807   AIRGAS USA LLC                                 P.O. BOX 734672                                                             DALLAS                                           TX           75373‐4672
 9563447   ALF P‐1, INC                                   70 WEST MADISON, SUITE 2200                                                 CHICAGO                                          IL           60602
 9563373   ALL CRANE RENTAL OF LOUISIANA LLC              36494 HIGHWAY 74                                                            GEISMAR                                          LA           70734




                                                                                                                                                                Case 20-41308
 9563283   ALLIANCE CONSULTING INC                        124 PHILPOTT LANE                                                           BEAVER                                           WV           25813‐9502
 9563324   ALPHA CONTROL LLC                              1042 COUNTY ROAD 60                          P.O. BOX 1036                  SOUTH POINT                                      OH           45680
 9533902   ALTORFER INC                                   P.O. BOX 1347                                                               CEDAR RAPIDS                                     IA           52406‐1347
 9563029   AMANDA & ANDREW WILSON                         REDACTED
 9533918   AMEREN ILLINOIS                                P.O. BOX 88034                                                              CHICAGO                                          IL           60680‐1034
 9563495   AMERICAN CENTURY MINERAL LLC                   ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO           63102
 9563293   AMERICAN CENTURY TRANSPORT LLC                 ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO           63102
 9563030   AMERICAN ENERGY CORPORATION                    46226 NATIONAL ROAD                                                         ST. CLAIRSVILLE                                  OH           43950
 9563107   AMY ENGSTROM                                   REDACTED
 9533978   ANCO STEEL COMPANY INC                         P.O. BOX 71787                                                               CHICAGO                                         IL           60694‐1787
 9563374   ANDREW T POOLE                                 REDACTED




                                                                                                                                                                Doc 360
 9563031   ANN E. MOODY                                   REDACTED
 9534038   ARAMARK                                        22512 NETWORK PLACE                                                          CHICAGO                                         IL           60673‐1225
 9534094   AT&T                                           P.O. BOX 6463                                                                CAROL STREAM                                    IL           60197‐6463
 9563436   ATLANTA ASSET HOLDINGS, LLC                    P.O. BOX 645636                                                              CINCINNATI                                      OH           45264‐5636
 9534107   AUCA CHICAGO MC LOCKBOX                        25259 NETWORK PLACE                                                          CHICAGO                                         IL           60673‐1252
 9563245   AUS ST LOUIS                                   26792 NETWORK PLACE                                                          CHICAGO                                         IL           60673‐1792




                                                                                                                                            Filed 04/21/20 Entered 04/21/20 17:26:40
 9563375   BAKER HUGHES OILFIELD OPERATIONS               P.O. BOX 301057                                                              DALLAS                                          TX           75303‐1057
 9563364   BECKER WHOLESALE MINE SUPPLY LLC               P.O. BOX 1688                                                                ABINGDON                                        VA           24212
 9534292   BEELMAN LOGISTICS LLC                          P.O. BOX 954389                                                              SAINT LOUIS                                     MO           63195‐4389
 9534293   BEELMAN READY MIX                              ONE RACEHORSE DR                                                             EAST SAINT LOUIS                                IL           62205
 9563309   BELMONT COUNTY TREASURER                       101 W MAIN STREET                                                            ST. CLAIRSVILLE                                 OH           43950
 9563223   BENTON HIGH SCHOOL                             511 EAST MAIN STREET                                                         BENTON                                          IL           62812
 9563222   BENTON LIBRARY DISTRICT                        P.O. BOX 548                                                                 BENTON                                          IL           62812




                                                                                                                                                       Pg 3 of 18
 9563108   BETSY DAWN SCOTT                               REDACTED
 9563109   BILLIE L. KILLAM                               REDACTED
 9563240   BIRTLEY INDUSTRIAL EQUIPMENT CORP              2333 INNOVATION DRIVE                                                        LEXINGTON                                       KY           40511
 9563241   BLACK BALLARD MCDONALD PC                      108 S NINTH STREET                           P.O. BOX 4007                   MT VERNON                                       IL           62864
 9534418   BLACK EQUIPMENT COMPANY INC                    P.O. BOX 5286                                                                EVANSVILLE                                      IN           47716‐5286
 9534440   BLOOME WATER                                   1345 NORTH BROAD STREET                                                      CARLINVILLE                                     IL           62626
 9534474   BODYGARD LLC                                   253 LINCOLN DRIVE                                                            SHINNSTON                                       WV           26431‐7029
 9563325   BRABAZON PUMPE CO., LTD; DBA                   2484 CENTURY ROAD                                                            GREEN BAY                                       WI           54303
 9563487   BRAD STEPHENS FOR STATE                        5515 N. EAST RIVER RD.                                                       CHICAGO                                         IL           60656
 9563455   BRAD TURNER                                    REDACTED
 9563456   BRENT STRATTON                                 REDACTED
 9563098   BRIAN & KATELYNN JURGENS                       REDACTED
 9534592   BRIAN MONK                                     REDACTED
 9534628   BROWN & ROBERTS INC                            1 WESTRIDGE ROAD                                                             HARRISBURG                                      IL           62946
 9563099   BUNTIN BROTHERS FARMS, LLC                     20290 AIN BLACKTOP                                                           THOMPSONVILLE                                   IL           62890
 9534696   BURRELL MINING PRODUCTS                        2400 LEECHBURGH RD STE 221                                                   NEW KENSINGTON                                  PA           15068‐4620
 9563100   CALEB B. BUNTIN & ELIZABETH S. BUNTIN          REDACTED
 9534748   CANADIAN NATIONAL RAILWAY                      935 DE LA GAUCHETIERE STREET WEST                                            MONTREAL                                        QC           H3B 2M9         CANADA
 9563101   CAROLYN DEBOW                                  REDACTED




                                                                                                                                                                Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                       Page 1 of 12
                                                                         Exhibit A
                                                               Supplemental Master Mailing List
                                                                  Served via first class mail

MMLID                                         NAME                   ADDRESS 1                                   ADDRESS 2                              CITY                      STATE     POSTAL CODE   COUNTRY
 9534801   CAROLYN F MOORE                           REDACTED
 9534811   CARROLL ENGINEERING CO                    P.O. BOX 741245                                                             ATLANTA                                         GA       30384‐1245
 9563102   CASEY JOEL O'DELL                         REDACTED
 9563311   CATERPILLAR FINANCIAL                     MINING EQUIPMENT                             2120 WEST END AVENUE           NASHVILLE                                       TN       37203
 9534853   CAVCON INC                                P.O. BOX 6865                                                               CHARLESTON                                      WV       25362‐0865
 9472170   CBC ENGINEERS AND ASSOCIATES, LTD.        125 WESTPARK ROAD                                                           CENTERVILLE                                     OH       45459
 9563242   CDW LLC                                   P.O. BOX 75723                                                              CHICAGO                                         IL       60675
 9534870   CED / EVANSVILLE SUPPLY                   P.O. BOX 936350                                                             ATLANTA                                         GA       31193‐6350
 9534871   CEE KAY SUPPLY INC                        P.O. BOX 840015                                                             KANSAS CITY                                     MO       64184‐0015




                                                                                                                                                          Case 20-41308
 9534889   CENTRIFUGAL & MECHANICAL IND              24703 NETWORK PLACE                                                         CHICAGO                                         IL       60673‐1247
 9534891   CENTRIFUGAL SERVICES INC                  24708 NETWORK PLACE                                                         CHICAGO                                         IL       60673‐1247
 9563488   CENTURYLINK                               P.O. BOX 52187                                                              PHOENIX                                         AZ       85072‐2187
 9534896   CERTIFIED LABORATORIES                    23261 NETWORK PLACE                                                         CHICAGO                                         IL       60673‐1232
 9534955   CHARTER COMMUNICATIONS                    P.O. BOX 790086                                                             ST LOUIS                                        MO       63179‐0086
 9563243   CHASE PUMP & EQUIP CO INC                 603 S MAIN ST                                P.O. BOX 812                   HENDERSON                                       KY       42420
 9563448   CHRIS KAHL                                REDACTED
 9535021   CINCINNATI MINE MACHINERY CO              P.O. BOX 23128‐0128                                                         CINCINNATI                                      OH       45223‐0128
 9535027   CINTAS CORPORATION                        P.O. BOX 740855                                                             CINCINNATI                                      OH       45274‐0855
 9563437   CIT RAILCAR FUNDING CO LLC                P.O. BOX 4339, CHURCH STREET STATION                                        NEW YORK                                        NY       10261‐4339
 9535034   CIT RAILCAR FUNDING COMPANY, LLC          30 SOUTH WACKER DRIVE, SUITE 2900                                           CHICAGO                                         IL       60606




                                                                                                                                                          Doc 360
 9535082   CITIZENS FOR LIGHTFORD                    P.O. BOX 7824                                                               WESTCHESTER                                     IL       60154
 9563489   CITIZENS FOR MICHAEL E HASTINGS           22 W WASHINGTON STREET, SUITE 1500                                          CHICAGO                                         IL       60602
 9563284   CITY OF HILLSBORO                         447 S MAIN ST                                P.O. BOX 556                   HILLSBORO                                       IL       62049
 9563236   CKN PROPERTIES LLC                        910 W BROADWAY (P.O. BOX 111)                                               JOHNSTON CITY                                   IL       62951
 9535165   CLARKE POWER SERVICES INC                 P.O. BOX 710157                                                             CINCINNATI                                      OH       45271‐0157
 9563020   CLAUDE VODRAZKA & SUSAN VODRAZKA          20652 STREETCAR ROAD                                                        PITTSBURG                                       IL       62974




                                                                                                                                      Filed 04/21/20 Entered 04/21/20 17:26:40
 9535178   CLEARWAVE COMMUNICATIONS                  P.O. BOX 808                                                                HARRISBURG                                      IL       62946‐0808
 9535194   CLINCH RIVER CORPORATION                  24706 NETWORK PLACE                                                         CHICAGO                                         IL       60673‐1247
 9563103   CLYDA P. PETITE                           REDACTED
 9535216   CMC RURAL WATER DISTRICT                  P.O. BOX 468                                                                CARLINVILLE                                     IL       62626‐0468
 9535220   CN FREIGHT                                P.O. BOX 71206                                                              CHICAGO                                         IL       60694‐1206
 9563376   COAL AGE, INC                             P.O. BOX 70                                                                 HICO                                            WV       25854
 9563494   COAL FIELD CONSTRUCTION COMPANY LLC       ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO       63102




                                                                                                                                                 Pg 4 of 18
 9563294   COAL FIELD REPAIR SERVICE LLC             ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO       63102
 9563378   CODY ANDERSON                             1715 JOHNSTON CITY RD                                                       GALATIA                                         IL       62935
 9563021   COLT LLC                                  REDACTED
 9535301   COMTROL‐WEST LLC                          2853 KEN GRAY BLVD SUITE 4                                                  WEST FRANKFORT                                  IL       62896
 9535313   CONSOLIDATED COMMUNICATIONS               P.O. BOX 2564                                                               DECATUR                                         IL       62525‐2564
 9563478   CONVERGEONE, INC                          10900 NESBITT AVENUE SOUTH                                                  BLOOMINGTON                                     MN       55437
 9563263   CONVEYOR BELT CLEANING SOLUTIONS          100 GREENBRIER LANE                                                         WHEELING                                        WV       26003
 9563092   COOPER, RENE F.                           REDACTED
 9563264   CORKY WELLS ELECTRIC INC                  P.O. BOX 203                                                                RUSK                                            KY       41168
 9535355   CORPORATION SERVICE COMPANY               P.O. BOX 13397                                                              PHILADELPHIA                                    PA       19101‐3397
 9563249   CRUCIBLE LLC                              25 WEST PARK CIRCLE                                                         BIRMINGHAM                                      AL       35211
 9535428   CSE CORPORATION                           DEPT L 578 P                                                                PITTSBURGH                                      PA       15264‐0578
 9563438   CSX TRANSPORTATION                        P.O. BOX 530181                                                             ATLANTA                                         GA       30353‐0181
 9535448   CUMMINS CROSSPOINT LLC                    75 REMITTANCE DRIVE, SUITE 1701                                             CHICAGO                                         IL       60675‐1701
 9535471   CWI OF ILLINOIS #732                      P.O. BOX 9001099                                                            LOUISVILLE                                      KY       40290‐1099
 9563392   D & D CUSTOMIZED ELECTRICAL               1380 BLUE HOLE ROAD                                                         HARRISBURG                                      IL       62946
 9563285   D & D TRANSPORT INC                       P.O. BOX 325                                                                MARIANNA                                        PA       15345
 9563393   DAHLGREN BUILDING CENTER INC              202 W CHESTNUT STREET, P.O. BOX 160                                         DAHLGREN                                        IL       62828
 9535558   DATE MINING SERVICES LLC                  1400 SOUTH MAIN STREET                                                      HARRISBURG                                      IL       62946




                                                                                                                                                          Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                  Page 2 of 12
                                                                                               Exhibit A
                                                                                     Supplemental Master Mailing List
                                                                                        Served via first class mail

MMLID                                           NAME                                      ADDRESS 1                                ADDRESS 2           CITY                                         STATE     POSTAL CODE   COUNTRY
 9535559   DATE MINING SUPPLY LLC                                          1400 SOUTH MAIN STREET                                              HARRISBURG                                      IL           62946‐3194
 9563449   DAVE MYERS                                                      REDACTED
 9563420   DAVID BISHOP                                                    REDACTED
 9563022   DAVID C. LINN                                                   REDACTED
 9563411   DAVID ELKENDAHL                                                 REDACTED
 9561970   DAVID LAWRENCE                                                  REDACTED
 9563479   DAVID MCSWEENEY FOR                                             8 HUBBELL COURT                                                     BARRINGTON                                      IL           60010
 9563093   DE LAGE LANDEN FINANCIAL SERVICES                               P.O. BOX 41602                                                      PHILADELPHIA                                    PA           19101
 9563315   DE LAGE LANDEN FINANCIAL SERVICES                               COPIER LEASE                                 1055 WESTLAKES DRIVE   BERWYN                                          PA           19312




                                                                                                                                                                        Case 20-41308
 9563094   DEBOW, CAROLYN S.                                               REDACTED
 9563382   DEBRA AKIN                                                      REDACTED
 9563095   DEBRA KATE BOWMAN                                               REDACTED
 9563480   DEMOCRATIC PARTY OF CHRISTIAN                                   201 WEST MAIN CROSS                                                 TAYLORVILLE                                     IL           62568
 9563096   DENNIS & JESSICA SUMMERS                                        REDACTED
 9563097   DENNIS & REBECCA CLARK                                          REDACTED
 9563383   DENNIS W MILLER, TRUSTEE                                        141 WEST WEBSTER STREET                                             BENTON                                          IL           62812
 9535719   DEPARTMENT OF THE ARMY, ST. LOUIS DISTRICT CORPS OF ENGINEERS   1222 SPRUCE STREET                                                  ST. LOUIS                                       MO           63103
 9535720   DEPARTMENT OF THE TREASURY                                      INTERNAL REVENUE SERVICE                                            OGDEN                                           UT           84201‐0009
 9535739   DEWIND ONE PASS TRENCHING LLC                                   9150 96TH AVENUE                                                    ZEELAND                                         MI           49494
 9563481   DEWITTE FOR ILLINOIS SENATE                                     641 S. 8TH ST                                                       WEST DUNDEE                                     IL           60118




                                                                                                                                                                        Doc 360
 9535774   DIRECTV                                                         P.O. BOX 5006                                                       CAROL STREAM                                    IL           60197‐5006
 9563401   DONALD ELLIS                                                    REDACTED
 9563086   DONALD FLANNIGAN                                                REDACTED
 9535840   DONNELLEY FINANCIAL LLC                                         P.O. BOX 842282                                                     BOSTON                                          MA           02284‐2282
 9563087   DOUGLAS ALLEN NEAL                                              REDACTED
 9563088   DRAKE, DAPHE                                                    REDACTED




                                                                                                                                                    Filed 04/21/20 Entered 04/21/20 17:26:40
 9563402   DUSTIN MEFFORD                                                  REDACTED
 9562988   DYNEGY COMMERCIAL ASSET MANAGEMENT, INC                         601 TRAVIS STREET, SUITE 1400                                       HOUSTON                                         TX           77002
 9563384   DYNO NOBEL INC                                                  DEPT. 2643                                   P.O. BOX 122643        DALLAS                                          TX           75312‐2643
 9563482   EARL DEAN HUFF                                                  REDACTED
 9563385   EARTH SUPPORT SERVICES INC                                      25 ALLEGHENY SQUARE                                                 GLASSPORT                                       PA           15045
 9535965   EAST FORK TOWNSHIP, IL                                          500 SOUTH PROSPECT, P.O. BOX 181                                    COFFEEN                                         IL           62017
 9414466   EASTERN SCREENS & DRIVES, INC                                   470 ADAMS ROAD                                                      PIKEVILLE                                       KY           41501




                                                                                                                                                               Pg 5 of 18
 9535971   EASTERN TOWNSHIP                                                22165 MAIN STREET                                                   THOMPSONVILLE                                   IL           62890
 9563238   EBN CONSTRUCTION & INDUSTRIAL                                   1701 E COLUMBIA STREET                                              EVANSVILLE                                      IN           47711
 9563089   EDWIN N. WALKER                                                 REDACTED
 9563483   EJ WATER COMPANY, LLC                                           108 S MAIN ST                                                       DIETERICH                                       IL           62424
 9536049   EMBRY AUTOMATION & CONTROLS                                     P.O. BOX 2149                                                       EVANSVILLE                                      IN           47728‐0149
 9536080   ENGINEERED SALES INC                                            P.O. BOX 953672                                                     ST LOUIS                                        MO           63195‐3672
 9536091   EPIROC NORTH AMERICA CORP                                       P.O. BOX 200948                                                     PITTSBURG                                       PA           15251
 9536106   ERIEZ MANUFACTURING CO                                          2200 ASBURY RD                                                      ERIE                                            PA           16506‐1440
 9536108   ERIKS NA, INC                                                   P.O. BOX 734055                                                     CHICAGO                                         IL           60673‐4055
 9536131   ESTES EXPRESS LINES                                             P.O. BOX 25612                                                      RICHMOND                                        VA           23260‐5612
 9563386   EVANSVILLE BOLT & NUT CO INC                                    1701 E COLUMBIA STREET                                              EVANSVILLE                                      IN           47711
 9536152   EVANSVILLE WESTERN RAILWAY INC                                  P.O. BOX 403943                                                     ATLANTA                                         GA           30384‐3943
 9563121   EVANSVILLE WESTERN RAILWAY, INC.                                1500 KENTUCKY AVENUE                                                PADUCAH                                         KY           42003
 9563090   EVELYN DURHAM, LINDA INABNIT AND DAVID JOE DURHAM               REDACTED
 9563091   EVERETT & KATHY CLARK                                           REDACTED
 9536166   EVRARD‐STRANG CONSTRUCTION INC                                  1703 EAST DEYOUNG STREET                                            MARION                                          IL           62959
 9563397   FABIAN BURGOS                                                   1007 N GARFIELD ST                                                  MARION                                          IL           62959
 9563473   FABICK MINING INC                                               P.O. BOX 952121                                                     ST LOUIS                                        MO           63195‐2121
 9536190   FABICK MINING LLC                                               P.O. BOX 952121                                                     ST LOUIS                                        MO           63195‐2121




                                                                                                                                                                        Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                                        Page 3 of 12
                                                                          Exhibit A
                                                                Supplemental Master Mailing List
                                                                   Served via first class mail

MMLID                                          NAME                   ADDRESS 1                                   ADDRESS 2                  CITY                                        STATE     POSTAL CODE   COUNTRY
 9536194   FAIRMONT SUPPLY COMPANY                    75 REMITTANCE DRIVE DEPT 1404                                                 CHICAGO                                         IL           60675‐1404
 9563387   FARMERS TIRE & SURPLUS INC                 14322 STATE RT 242                                                            MCLEANSBORO                                     IL           62859
 9536215   FB MCAFOOS & COMPANY                       13998 STATE HWY 34 EAST                                                       BENTON                                          IL           62812
 9536227   FEDEX                                      P.O. BOX 94515                                                                PALATINE                                        IL           60094‐4515
 9536233   FENNER DUNLOP AMERICAS INC                 P.O. BOX 347625                                                               PITTSBURGH                                      PA           15251‐4625
 9563265   FLANDERS ELECTRIC MOTOR SERVICE            P.O. BOX 74008932                                                             CHICAGO                                         IL           60674‐8932
 9563080   FLANNIGAN, MONTY D.                        REDACTED
 9536294   FLETCHER SERVICE INC                       P.O. BOX 2193                                                                 HUNTINGTON                                      WV           25722‐2193
 9563081   FLORA JOHNSON MISSY JORDAN                 REDACTED




                                                                                                                                                             Case 20-41308
 9563082   FLORA WYMAND JOHNSON                       REDACTED
 9563266   FLOWERS SANITATION SERVICE                 900 W FORTUNE ST                             P.O. BOX 227                     VIRDEN                                          IL           62690
 9536308   FLSMIDTH KREBS INC                         P.O. BOX 123252, DEPT 3252                                                    DALLAS                                          TX           75312‐3252
 9563232   FLSMIDTH USA INC                           16002 WINFIELD ROAD                                                           FRAIZERS BOTTOM                                 WV           25082
 9563224   FORESIGHT COAL SALES LLC                   ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102
 9563225   FORESIGHT ENERGY LLC                       ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102
 9563484   FORESIGHT ENERGY LP                        ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102
 9563292   FORESIGHT ENERGY SERVICES LLC              ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102
 9563485   FORESIGHT RECEIVABLE LLC                   ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102
 9563295   FORESIGHT SUPPLY CO. LLC                   ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102
 9563289   FORESIGHT SURETY LLC                       ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO           63102




                                                                                                                                                             Doc 360
 9563237   FRANCIS NICKLER                            4024 GREYSTONE DRIVE                                                          MORGANTOWN                                      WV           26508
 9563083   FRANK & BARBARA BUTLER                     REDACTED
 9563233   FRANKLIN CO CLERK & RECORDER               P.O. BOX 607                                                                  BENTON                                          IL           62812
 9536385   FRANKLIN WELL SERVICES INC                 400 MAIN STREET, P.O. BOX 237                                                 VINCENNES                                       IN           47591‐0237
 9563398   FRED BOYER                                 REDACTED
 9563113   FREDERICK T LAUTERWASSER                   REDACTED




                                                                                                                                         Filed 04/21/20 Entered 04/21/20 17:26:40
 9563234   FREE PART VENDOR ‐ FABICK MINING           9580 HIGHWAY 13W                                                              CARRIER MILLS                                   IL           62917‐2013
 9536434   FRIENDS OF DON HARMON                      6941‐A W NORTH AVENUE                                                         OAK PARK                                        IL           60302
 9536522   FRONTIER                                   P.O. BOX 740407                                                               CINCINNATI                                      OH           45274‐0407
 9536530   FUCHS LUBRICANTS CO                        P.O. BOX 71735                                                                CHICAGO                                         IL           60694‐1735
 9563267   FULCRUM LIFTING LLC                        P.O. BOX 933279                                                               CLEVELAND                                       OH           44193
 9563457   GABE STOKES                                REDACTED
 9536618   GATEWAY BOBCAT OF MISSOURI INC             401 WEST OUTER ROAD                                                           VALLEY PARK                                     MO           63088




                                                                                                                                                    Pg 6 of 18
 9562989   GAVIN POWER (ARCTOS ENERGY MANAGEMENT)     7397 NORTH STATE ROUTE 7                                                      CHESHIRE                                        OH           45620
 9563396   GE CAPITAL                                 COPIER LEASE                                 901 MAIN AVENUE                  NORWALK                                         CT           06851
 9536634   GE TRANSPORTATION PARTS LLC                P.O. BOX 640343                                                               PITTSBURGH                                      PA           15264‐0343
 9563274   GERARD SPINNER                             REDACTED
 9536677   GESELL'S PUMP SALES AND SERVICE INC        RT 37 SOUTH, P.O. BOX 34                                                      WHITTINGTON                                     IL           62897
 9563256   GETMAN CORPORATION                         P.O. BOX 772194                                                               DETRIOT                                         MI           48227‐2194
 9563257   GRAINGER                                   DEPT 876505603                                                                PALATINE                                        IL           60038‐0001
 9536766   GREAT LAKES WELLHEAD INC                   4243 M‐37 SOUTH                                                               GRAWN                                           MI           49637
 9563110   GREENBRIER                                 ONE CENTERPOINTE DRIVE, SUITE 400                                             LAKE OSWEGO                                     OR           97035
 9563111   GREENBRIER MANAGEMENT SERVICES             ONE CENTERPOINTE DRIVE, SUITE 400                                             LAKE OSWEGO                                     OR           97035
 9563458   GREG BEICHLER                              REDACTED
 9563227   GREG WEEKS WEST FRANKFORT INC              10756 STATE HIGHWAY 149, P.O. BOX 667                                         WEST FRANKFORT                                  IL           62896
 9563359   H&H                                        708 S MONROE                                 P.O. BOX 481                     WEST FRANKFORT                                  IL           62896
 9536869   HAMILTON COUNTY COMMUNICATIONS             P.O. BOX 40                                                                   DAHLGREN                                        IL           62828‐0040
 9536873   HAMILTON COUNTY HIGHWAY DEPARTMENT         100 S JACKSON                                                                 MCLEANSBORO                                     IL           62959
 9536890   HANDLING SYSTEMS INC                       275 NORTHWEST BLVD                                                            FENTON                                          MO           63026
 9536901   HANSON PROFESSIONAL SERV INC               1525 S SIXTH ST                                                               SPRINGFIELD                                     IL           62703‐2886
 9536930   HARRISBURG MEDICAL CENTER INC              P.O. BOX 428                                                                  HARRISBURG                                      IL           62946‐0428
 9563275   HEAVY METAL MAINTENANCE INC                644 LOOMIS LANE                                                               CARLINVILLE                                     IL           62626




                                                                                                                                                             Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                   Page 4 of 12
                                                                                                  Exhibit A
                                                                                        Supplemental Master Mailing List
                                                                                           Served via first class mail

MMLID                                          NAME                                          ADDRESS 1                                ADDRESS 2                     CITY                                      STATE     POSTAL CODE   COUNTRY
 9537018   HENDERSON COUNTY SHERIFF                                           20 NORTH MAIN STREET, SUITE 112                                             HENDERSON                                        KY         42420
 9537028   HENNESSY SURVEYING INC                                             6085 SOUTH 50 WEST                                                          FORT BRANCH                                      IN         47648
 9537037   HERITAGE COOPERATIVE INC                                           364 LIBSON STREET, P.O. BOX 369                                             CANFIELD                                         OH         44406‐0369
 9563491   HILLSBORO ENERGY LLC                                               ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO         63102
 9563290   HILLSBORO TRANSPORT LLC                                            ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO         63102
 9537100   HILTI INC                                                          P.O. BOX 70299                                                              PHILADELPHIA                                     PA         19176‐0299
 9563314   HILTI INC                                                          TOOL RENTAL                                  5400 SOUTH 122ND EAST AVENUE   TULSA                                            OK         74146
 9563084   HOD LLC                                                            LOCKBOX 2495                                                                COLUMBUS                                         OH         43260
 9563317   HOD LLC                                                            SUGAR CAMP RAIL LOADOUT LEASE                1201 LOUISANA ST.              HOUSTON                                          TX         77002




                                                                                                                                                                                    Case 20-41308
 9563116   HOD, LLC                                                           C/O JAY PERRY                                5260 IRWIN ROAD                HUNTINGTON                                       WV         25705
 9563239   HOME DEPOT U.S.A., INC                                             13924 COLLECTION CENTER DRIVE                                               CHICAGO                                          IL         60693
 9563085   HOPPE, JUDY H.                                                     REDACTED
 9563226   HUNTINGTON BANK                                                    7 EASTERN OVAL                                                               COLUMBUS                                        OH         43219
 9563310   HUNTINGTON BANK                                                    MINING EQUIPMENT                             7 EASTERN OVAL                  COLUMBUS                                        OH         43219
 9563117   HURRICANE CREEK FARMS, INC.                                        26 COTTONWOOD DRIVE                                                          CARLINVILLE                                     IL         62626
 9537248   HYTORC                                                             333 ROUTE 17 NORTH                                                           MAHWAH                                          NJ         07430
 9537261   IL DEPARTMENT OF NATURAL RESOURCES, DIVISION OF OIL AND GAS        1 NATURAL RESOURCES WAY                                                      SPRINGFIELD                                     IL         62702
 9537262   IL DEPARTMENT OF NATURAL RESOURCES, OFFICE OF MINES AND MINERALS   1 NATURAL RESOURCES WAY                                                      SPRINGFIELD                                     IL         62702
 9537264   IL DEPARTMENT OF TRANSPORTATION                                    2300 S. DIRKSEN PKWY                                                         SPRINGFIELD                                     IL         62764
 9537268   IL ENVIRONMENTAL PROTECTION AGENCY                                 77 WEST JACKSON BLVD                                                         CHICAGO                                         IL         60604




                                                                                                                                                                                    Doc 360
 9537281   ILLINOIS COAL ASSOCIATION                                          212 S. SECOND STREET                                                         SPRINGFIELD                                     IL         62701
 9563125   ILLINOIS DEPARTMENT OF NATURAL RESOURCES                           C/O NICK SAN‐DIEGO                           ONE NATURAL RESOURCES WAY       SPRINGFIELD                                     IL         62702‐1271
 9537289   ILLINOIS DEPARTMENT OF NATURAL RESOURCES                           1 NATURAL RESOURCES WAY                                                      SPRINGFIELD                                     IL         62702
 9537292   ILLINOIS DEPARTMENT OF REVENUE                                     P.O. BOX 19030                                                               SPRINGFIELD                                     IL         62794‐9447
 9537297   ILLINOIS DEPARTMENT OF REVENUE                                     P.O. BOX 19447                                                               SPRINGFIELD                                     IL         62794‐9447
 9537314   ILLINOIS DEPT OF NATURAL RESOURCES                                 ONE NATURAL RESOURCES WAY                                                    SPRINGFIELD                                     IL         62702‐1271




                                                                                                                                                                Filed 04/21/20 Entered 04/21/20 17:26:40
 9537319   ILLINOIS EASTERN COMMUNITY COLLEGES                                700 LOGAN COLLEGE ROAD                                                       CARTERVILLE                                     IL         62918
 9537349   ILMO PRODUCTS COMPANY                                              P.O. BOX 6007                                                                DECATUR                                         IL         62524‐6007
 9563360   INDEMINITY NATIONAL INSURANCE COMPANY                              4800 OLD KINGSTON PIKE # 220                                                 KNOXVILLE                                       TN         37919
 9563024   INDEMNITY NATIONAL INSURANCE COMPANY                               238 BEDFORD WAY                                                              FRANKLIN                                        TN         37064
 9563025   INDEPENDENCE LAND COMPANY, LLC                                     5260 IRWIN ROAD                                                              HUNTINGTON                                      WV         25705
 9537367   INDIANA DEPARTMENT OF REVENUE                                      P.O. BOX 1028                                                                INDIANAPOLIS                                    IN         46206‐1028
 9537366   INDIANA DEPARTMENT OF REVENUE                                      P.O. BOX 7218                                                                INDIANAPOLIS                                    IN         46206‐1028




                                                                                                                                                                           Pg 7 of 18
 9537380   INDUSTRIAL RESOURCES INC                                           P.O. BOX 2648                                                                FAIRMONT                                        WV         26555‐2648
 9563258   INDUSTRIAL SERVICE & ELECTRONICS (I                                1000 AMIET RD.                               P.O. BOX 1217                   HENDERSON                                       KY         42420
 9563291   INGRAM BARGE COMPANY                                               4400 HARDING ROAD                                                            NASHVILLE                                       TN         37205
 9563014   INTERNATIONAL CONVEYOR AND RUBBER, LLC                             72 INDUSTRIAL PARK RD.                                                       BLAIRSVILLE                                     PA         15717
 9563276   IOWA LIMESTONE COMPANY                                             3301 106TH CIRCLE                                                            URBANDALE                                       IA         50322‐3740
 9563074   IRISH, WILMOT WHEELER                                              REDACTED
 9537440   IRON MOUNTAIN INC                                                  P.O. BOX 915004                                                              DALLAS                                          TX         75391‐5004
 9563277   JABO SUPPLY CORPORATION                                            P.O. BOX 238
 9563075   JACK & LOIS WATERS                                                 REDACTED
 9563076   JACK R & LOIS A WATERS                                             REDACTED
 9563361   JACOB CHRISTIAN LEWIS                                              REDACTED
 9563363   JAMES J ST PETER                                                   REDACTED
 9563077   JAMES JAY MUSSELMAN                                                REDACTED
 9563078   JAMES PALMER                                                       REDACTED
 9563450   JAMES R HORN JR                                                    REDACTED
 9563079   JAMES R. SEARS                                                     REDACTED
 9563068   JAMES T. FLANNIGAN                                                 REDACTED
 9563468   JAMIE BACK                                                         REDACTED
 9563069   JANET JOAN MARTIN                                                  REDACTED




                                                                                                                                                                                    Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                                           Page 5 of 12
                                                                            Exhibit A
                                                                  Supplemental Master Mailing List
                                                                     Served via first class mail

MMLID                                            NAME                  ADDRESS 1                                    ADDRESS 2                               CITY                          STATE     POSTAL CODE      COUNTRY
 9563016   JASON A. BARRETT, SON OF REGINAL             REDACTED
 9563338   JASON NAIL                                   REDACTED
 9563465   JASON W WUEBBELS                             REDACTED
 9563017   JAVELIN GLOBAL COMMODITIES (UK) LTD          7 HOWICK PLACE                                                               LONDON                                                       SW1P 1BB        UNITED KINGDOM
 9562990   JAVELIN GLOBAL COMMODITIES LTD.              7 HOWICK PLACE                                                               LONDON                                                       SW1P 1BB        UNITED KINGDOM
 9563353   JEAN MARIE VINYARD                           REDACTED
 9537669   JENNCHEM MID‐WEST                            P.O. BOX 603800                                                              CHARLOTTE                                       NC           28260‐3800
 9563070   JENNIFER TAYLOR                              REDACTED
 9537675   JENNMAR OF WEST KENTUCKY INC                 P.O. BOX 603800                                                              CHARLOTTE                                       NC           28260‐3800




                                                                                                                                                              Case 20-41308
 9563018   JENNMAR SANSHELL PRODUCTS INC                P.O. BOX 645684                                                              PITTSBURGH                                      PA           15264‐5254
 9537677   JENNMAR SERVICES                             P.O. BOX 603800                                                              CHARLOTTE                                       NC           28260‐3800
 9537680   JENNMAR SPECIALTY‐CEDAR BLUFF                P.O. BOX 603800                                                              CHARLOTTE                                       NC           28260‐3800
 9563327   JIM ANDERSON                                 REDACTED
 9563388   JIMMY GASS                                   REDACTED
 9537758   JM CONVEYORS, LLC                            P.O. BOX 603800                                                              CHARLOTTE                                       NC           28260‐3800
 9563451   JOE ALLEN                                    REDACTED
 9563439   JOE BOMKAMP                                  REDACTED
 9563354   JOE MORRIS                                   REDACTED
 9563071   JOHN BRADLEY LANE                            REDACTED
 9563422   JOHN FABICK TRACTOR COMPANY                  P.O. BOX 952121                                                              ST LOUIS                                        MO           63195‐2121




                                                                                                                                                              Doc 360
 9537797   JOHN HENRY FOSTER CO                         P.O. BOX 419161                                                              CREVE COEUR                                     MO           63141‐9161
 9563072   JOHN S. LESLIE                               REDACTED
 9563470   JOSH WALKER                                  REDACTED
 9563278   JOY GLOBAL CONVEYORS INC                     P.O. BOX 74008951                                                            CHICAGO                                         IL           60629
 9537951   JOY GLOBAL UNDERGOUND MINING LLC             P.O. BOX 504794                                                              ST LOUIS                                        MO           63150‐4794
 9563073   JOYCE ANN WALL                               REDACTED




                                                                                                                                          Filed 04/21/20 Entered 04/21/20 17:26:40
 9537983   JULIE A MENDYK                               REDACTED
 9537990   JULIE, INC.                                  P.O. BOX 2800                                                                BEDFORD PARK                                    IL           60499‐2800
 9563062   JUSTIN & NIKKI CONLEY                        REDACTED
 9563328   JUSTIN L WALKER                              REDACTED
 9563329   JUSTIN M WAID                                REDACTED
 9538012   K & E TECHNICAL INC                          P.O. BOX 465                                                                 WEST FRANKFORT                                  IL           62896
 9538015   K H CONTROLS INC                             75 INNOVATION DR                                                             BLAIRSVILLE                                     PA           15717‐8098




                                                                                                                                                     Pg 8 of 18
 9563279   KANAWHA SCALES & SYSTEMS INC                 ROCK BRANCH INDUSTRIAL PARK                  P.O. BOX 569                    POCA                                            WV           25159
 9563063   KATHERINE ELIZABETH JOHNSON                  REDACTED
 9563228   KEITH ALLEN MILLER                           REDACTED
 9563367   KEITH MILLER                                 REDACTED
 9538117   KENNAMETAL INC                               P.O. BOX 6323                                                                CAROL STREAM                                    IL           60197‐6388
 9563064   KENNETH & TONYA CORN                         REDACTED
 9538154   KENTUCKY DEPT OF REVENUE                     501 HIGH STREET                                                              FRANKFORT                                       KY           40601
 9538158   KENTUCKY STATE TREASURER                     501 HIGH STREET                                                              FRANKFORT                                       KY           40602‐0491
 9538163   KERCO INC                                    1671 PROGRESS DRIVE, P.O. BOX 1888                                           MADISONVILLE                                    KY           42431‐0038
 9563019   KEVIN BARRETT, SON OF REGINAL                REDACTED
 9563114   KIM BROOKS                                   REDACTED
 9538225   KIRBY RISK CORPORATION                       27561 NETWORK PLACE                                                          CHICAGO                                         IL           60673‐1275
 9563065   KNOB PRAIRIE BAPTIST CHURCH                  20107 WEST BOBTAIL ROAD                                                      BENTON                                          IL           62812
 9563008   LARRY/MARY ANN BLADES                        REDACTED
 9538358   LAURA LEE                                    REDACTED
 9563066   LAURA WRIGHT                                 REDACTED
 9563369   LAWSON PRODUCTS INC                          809401                                                                      CHICAGO                                          IL           60680‐9401
 9538375   LAWSON PRODUCTS INC                          P.O. BOX 809401                                                             CHICAGO                                          IL           60680‐9401
 9563246   LD LABOR LLC                                 ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO           63102




                                                                                                                                                              Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                     Page 6 of 12
                                                                               Exhibit A
                                                                     Supplemental Master Mailing List
                                                                        Served via first class mail

MMLID                                              NAME                   ADDRESS 1                                    ADDRESS 2                              CITY                          STATE     POSTAL CODE   COUNTRY
 9563009   LENNY CLARK                                     REDACTED
 9563229   LES WILSON INC                                  205 CARMI INDUSTRIAL AVENUE, PO BOX          P.O. BOX 331                   CARMI                                           IL           62821
 9563067   LESLIE K. HIGGINSON                             REDACTED
 9563056   LETITIA WALL                                    REDACTED
 9538441   LEVEL 3 FINANCING INC                           P.O. BOX 910182                                                             DENVER                                          CO           80291‐0182
 9563057   LIBERTY LAND, LLC                               360 EAST VINE STREET, SUITE 310                                             LEXINGTON                                       KY           40507
 9563440   LINCOLN LAND COMMUNITY COLLEGE                  5250 SHEPHERD ROAD                                                          SPRINGFIELD                                     IL           62794
 9563381   LINDSAY WYATT                                   REDACTED
 9563287   LOGAN MINING LLC                                ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO           63102




                                                                                                                                                                Case 20-41308
 9563454   M&M PUMP SUPPLY INC                             P.O. BOX 790379                                                             SAINT LOUIS                                     MO           63179‐0379
 9563492   MACH MINING LLC                                 ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO           63102
 9563358   MACO REPROGRAPHICS LLC                          600 COURT STREET                                                            EVANSVILLE                                      IN           47708
 9538642   MACOUPIN COUNTY CHIROPRACTIC                    704 SOUTH HACKMAN STREET                                                    STAUNTON                                        IL           62088
 9563280   MACOUPIN COUNTY DEMOCRATIC                      502 HIGH STREET                                                             GILLESPIE                                       IL           62033
 9563493   MACOUPIN ENERGY LLC                             ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO           63102
 9563355   MALONE'S SIGNS                                  800 N PARK ST                                                               GALATIA                                         IL           62935
 9563356   MALONES SIGNS & REPAIRS LLC                     3 WAKENOR RD                                                                WESTPORT                                        CT           06880
 9538710   MARCO TECHNOLOGIES LLC                          NW 7128                                                                     MINNEAPOLIS                                     MN           55485‐7128
 9563058   MARK G MILLER, LISA E. MILLER, DAVID C MILLER   REDACTED
 9563059   MARK G. MILLER AND DAVID C. MILLER              REDACTED




                                                                                                                                                                Doc 360
 9563028   MARK/DAVID MILLER                               REDACTED
 9538807   MARVIN'S REBUILDERS INC                         10878 NORTH ROAD                                                            WEST FRANKFORT                                  IL           62896
 9563060   MARY JEAN WILKIE                                REDACTED
 9563061   MARY LEE DECKER                                 REDACTED
 9563412   MARYAN MINING LLC                               ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO           63102
 9563474   MATHESON TRI‐GAS                                P.O. BOX 845502                                                             DALLAS                                          TX           77477




                                                                                                                                            Filed 04/21/20 Entered 04/21/20 17:26:40
 9538846   MATRIX DESIGN GROUP LLC                         P.O. BOX 633905                                                             CINCINNATI                                      OH           45263‐3905
 9563330   MATT UHLES                                      REDACTED
 9563050   MAURICE ELLIS                                   REDACTED
 9563123   MCA ADMINISTRATORS INC                          1910 COCHRAN ROAD, SUITE 605                                                PITTSBURGH                                      PA           15200
 9563490   MCA ADMINISTRATORS INC                          1910 COCHRAN ROAD, SUITE 605                                                PITTSBURGH                                      PA           15220
 9563413   M‐CLASS MINING LLC                              ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO           63102
 9538941   MCMASTER‐CARR                                   P.O. BOX 7690                                                               CHICAGO                                         IL           60680‐7690




                                                                                                                                                       Pg 9 of 18
 9538979   MERCER INC                                      P.O. BOX 730182                                                             DALLAS                                          TX           75373‐0182
 9563259   METSO MINERALS INDUSTRIES, INC.                 P.O. BOX 945859                                                             PALATINE                                        IL           60055‐9629
 9563051   MICHAEL & DEBORAH EDGIN                         REDACTED
 9563011   MICHAEL C. BARRETT, SON OF REGINAL              REDACTED
 9563052   MICHAEL J. JONES                                REDACTED
 9563273   MICHAEL RAY SKELTON                             REDACTED
 9563247   MID‐AMERICA LOCOMOTIVE &                        1601 WEST ALLENS LANE                                                       EVANSVILLE                                      IN           47710
 9539079   MIDWEST PETROLEUM&EXCAVATING                    P.O. BOX 544                                                                BENTON                                          IL           62812
 9539080   MIDWEST SECURITY SOLUTIONS                      2501 N CULLEN AVENUE                                                        EVANSVILLE                                      IN           47715
 9539082   MIDWESTERN MACHINE & HYDRAULIC INC              17265 N TIMBERLINE LANE, P.O. BOX 765                                       MOUNT VERNON                                    IL           62864
 9539102   MILBANK LLP                                     55 HUDSON YARDS                                                             NEW YORK                                        NY           10001‐2163
 9563304   MILLER CONTRACTING SERVICE ‐ CRANE RENTA        CRANE RENTAL FOR MATERIAL SHAFT              3800 CHOCTOW ROAD              MATTHEWS                                        NC           28104
 9563012   MILLER CONTRACTING SERVICE ‐ CRANE RENTAL       5905 WALNUT GROVE RD                                                        CARRIER MILLS                                   IL           62917
 9563260   MINE RESCUE ASSOCIATION OF INDIANA,             7400 JENNER ROAD                                                            CHANDLER                                        IN           47610
 9563475   MINE SUPPLY COMPANY                             P.O. BOX 540757                                                             DALLAS                                          TX           75354‐0757
 9563308   MISSOURI DEPARTMENT OF REVENUE                  P.O. BOX 999                                                                JEFFERSON CITY                                  MO           65105
 9563476   MJM ELECTRIC COOPERATIVE INC                    264 N E ST                                   P.O. BOX 80                    CARLINVILLE                                     IL           62626
 9563318   MODERN WELDING OF KENTUCKY‐                     P.O. BOX 1147                                                               MADISONVILLE                                    KY           42431‐0023
 9539205   MOHLER TECHNOLOGY INC                           P.O. BOX 4                                                                  BOONEVILLE                                      IN           47601‐0004




                                                                                                                                                                Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                        Page 7 of 12
                                                                        Exhibit A
                                                              Supplemental Master Mailing List
                                                                 Served via first class mail

MMLID                                        NAME                  ADDRESS 1                                    ADDRESS 2                  CITY                                     STATE     POSTAL CODE   COUNTRY
 9563126   MONTGOMERY COUNTY                        COURTHOUSE SQUARE, ROOM 101                                                  HILLSBORO                                       IL         62049
 9539241   MONVALLEY VULCANIZING INC                46226 NATIONAL ROAD WEST                                                     ST CLAIRSVILLE                                  OH         43950
 9539309   MSC INDUSTRIAL SUPPLY CO                 P.O. BOX 953635                                                              ST LOUIS                                        MO         63195‐3635
 9539319   MT. VERNON AUTO PARTS                    1100 EAST FOURTH STREET                                                      MOUNT VERNON                                    IN         47620‐2120
 9539329   MULZER CRUSHED STONE INC                 P.O. BOX 744207                                                              ATLANTA                                         GA         30374‐4207
 9539348   MURPHY COMPANY                           1233 NORTH PRICE ROAD                                                        ST LOUIS                                        MO         63132
 9562993   MURRAY AMERICAN COAL, INC.               46226 NATIONAL ROAD                                                          ST. CLAIRSVILLE                                 OH         43950
 9563054   MUSSELMAN, JAMES JAY                     REDACTED
 9539386   NAPA AUTO PARTS                          701 WEST MAIN                                                               WEST FRANKFORT                                   IL         62896




                                                                                                                                                          Case 20-41308
 9563357   NCH CORPORATION                          23261 NETWORK PLACE                                                         CHICAGO                                          IL         60673‐1232
 9563307   NEW RIVER ROYALTY                        3825 PGA BLVD., SUITE 1101                                                  PALM BEACH GARDENS                               FL         33410
 9563013   NEW RIVER ROYALTY, LLC                   3825 PGA BOULEVARD, SUITE 1101                                              PALM BEACH GARDENS                               FL         33410
 9563118   NORFOLK SOUTHERN RAILWAY                 110 FRANKLIN ROAD                                                           ROANOKE                                          VA         24042‐0026
 9563281   NTIRETY INC                              980 WASHINGTON ST.                                                          DEDHAM                                           MA         02026
 9563296   OENEUS LLC (DBA OENEUS LLC)              ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO         63102
 9539557   OFFICE OF SURFACE MINING                 P.O. BOX 979068                                                             ST. LOUIS                                        MO         63197‐9000
 9539580   OLD DOMINION FREIGHT LINE, INC           P.O. BOX 415202                                                             BOSTON                                           MA         02241‐5202
 9539592   O'NEAL STEEL                             P.O. BOX 934243                                                             ATLANTA                                          GA         31193‐4243
 9539593   ONYETT FABRICATORS INC                   3377 NORTH STATE RD 57                                                      PETERSBURG                                       IN         47567
 9562991   ORLANDO UTILITIES COMMISSION             P.O. BOX 3193                                                               ORLANDO                                          FL         32802




                                                                                                                                                          Doc 360
 9563262   OWEN WEBB                                REDACTED
 9563346   OXFORD CRANE INC                         13089 ROUTE 37                               P.O. BOX 1679                  MARION                                           IL         62959
 9563370   PALFINGER US HOLDINGS, INC.              4151 W SR 18                                                                TIFFIN                                           OH         44883
 9563414   PATTON MINING LLC                        ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                        MO         63102
 9563055   PAUL J. PATTERSON                        REDACTED
 9563347   PAUL S GABBY                             REDACTED




                                                                                                                                      Filed 04/21/20 Entered 04/21/20 17:26:40
 9563348   PETERS EQUIPMENT COMPANY LLC             P.O. BOX 1050                                P.O. BOX 1050                   BLUEFIELD                                       VA         24605
 9539828   PHOENIX FIRST RESPONSE LLC               25 ALLEGHENY SQUARE                                                          GLASSPORT                                       PA         15045
 9563395   PITNEY BOWES                             POSTAGE MACHINE & METER                      3001 SUMMER STREET              STAMFORD                                        CT         06905
 9563282   PITNEY BOWES GLOBAL FINANCIAL            P.O. BOX 371887                                                              PITTSBURGH                                      PA         15250‐7887
 9539850   PITNEY BOWES INC                         P.O. BOX 371896                                                              PITTSBURGH                                      PA         15250‐7896
 9563321   PNC EQUIPMENT FINANCE                    MINING EQUIPMENT                             300 5TH AVENUE                  PITTSBURGH                                      PA         15222
 9563261   POGGENPOHL LLC                           P.O. BOX 581                                                                 RAYMOND                                         IL         62560




                                                                                                                                                 Pg 10 of 18
 9539880   POLYDECK SCREEN CORPORATION              P.O. BOX 602783                                                              CHARLOTTE                                       NC         28260‐2783
 9539883   PONDER SERVICE INC                       15041 CALICO RD                                                              MARION                                          IL         62959‐5972
 9563250   PORTABLE SANITATION SYSTEMS              6180 INDUSTRIAL DR                                                           NEW BERLIN                                      IL         70160
 9539891   POSEY COUNTY TREASURER                   126 E THIRD ST                                                               MOUNT VERNON                                    IN         47620
 9539914   POWER SUPPLY                             P.O. BOX 776815                                                              CHICAGO                                         IL         60677‐6815
 9563251   POWER TECHNIQUES INC                     707 RAILRD ST                                P.O. BOX 166                    ALMA                                            IL         62807
 9563415   PRAXAIR DISTRIBUTION INC                 DEPT CH 10660                                                                PALATINE                                        IL         60055‐0660
 9539930   PRECISION INC                            P.O. BOX 801320                                                              KANSAS CITY                                     MO         64180‐1320
 9563349   PRECISION PLUGGING & SALES, INC          P.O. BOX 22                                                                  OLNEY                                           IL         62450
 9540019   QUALITY MAGNETITE LLC                    P.O. BOX 671413                                                              DALLAS                                          TX         75267‐1413
 9540033   QUILL CORPORATION                        P.O. BOX 37600                                                               PHILADELPHIA                                    PA         19101‐0600
 9563119   R & C FARMING INC                        34354 STATE ROUTE 4                                                          STAUNTON                                        IL         62088
 9540061   RAILINC CORPORATION                      P.O. BOX 79860                                                               BALTIMORE                                       MD         21279‐0860
 9540063   RAILWORKS TRACK SERVICE                  39530 TREASURY CNT                                                           CHICAGO                                         IL         60694‐9500
 9563044   RANDY CAMDEN                             REDACTED
 9563350   RCRA INC                                 10903 PRESTWICK DRIVE                                                        BENTON                                          IL         62812
 9540116   REACO BATTERY SERVICE CORP               2755 MOMENTUM PLACE                                                          CHICAGO                                         IL         60689‐5327
 9540130   REDBIRD MACHINERY REPAIR LLC             1150 STATE ROUTE 142 SOUTH                                                   ELDORADO                                        IL         62930
 9540134   REDWING ECOLOGICAL SERVICES INC          1139 SOUTH FOURTH STREET                                                     LOUISVILLE                                      KY         40203




                                                                                                                                                          Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                 Page 8 of 12
                                                                            Exhibit A
                                                                  Supplemental Master Mailing List
                                                                     Served via first class mail

MMLID                                           NAME                   ADDRESS 1                               ADDRESS 2                                  CITY                          STATE     POSTAL CODE   COUNTRY
 9540148   REGINAL W BARRETT                            REDACTED
 9563002   REGINAL W. BARRETT, DECEASED J/T WITH SONS   REDACTED
 9563306   REND LAKE COLLEGE                            468 KEN GRAY PARKWAY                                                       INA                                             IL           62846
 9540173   REPAIR KING INC                              253 LINCOLN DRIVE                                                          SHINNSTON                                       WV           26431‐7029
 9563299   RGGS LAND & MINERALS LTD                     100 WAUGH DR STE 400                                                       HOUSTON                                         TX           77007
 9563045   RHANDA R. ELLIS                              REDACTED
 9563046   RHONA DORION                                 REDACTED
 9563047   RHONDA LEE VICKERS                           REDACTED
 9563453   RICHARD L JOHNSON                            REDACTED




                                                                                                                                                            Case 20-41308
 9540257   RICHWOOD INDUSTRIES INC                      P.O. BOX 1298                                                              HUNTINGTON                                      WV           25714‐1298
 9563124   RICOH USA COPIER RENTAL                      P.O. BOX 660342                                                            DALLAS                                          TX           75265
 9563312   RICOH USA COPIER RENTAL                      COPIER LEASE                                 70 VALLEY STREAM PKWY         MALVERN                                         PA           19355
 9563048   RILEY ELIZABETH LAND                         74181 CATALINA WAY                                                         PALM DESERT                                     CA           92260
 9540298   RLH1 LLC                                     70 WEST MADISON, SUITE 2200                                                CHICAGO                                         IL           60602
 9563112   RLH1 LLC/ALF‐P1, INC.                        70 W. MADISON, SUITE 2200                                                  CHICAGO                                         IL           60602
 9540310   ROBERT BARRETT                               REDACTED
 9563471   ROBERT J MOORE                               REDACTED
 9563431   ROBERT LUMMA                                 REDACTED
 9563003   ROBERT S. BARRETT, SON OF REGINAL            REDACTED
 9563442   ROBERT WEHR                                  REDACTED




                                                                                                                                                            Doc 360
 9540379   ROBINSON FANS INC                            P.O. BOX 536365                                                            PITTSBURGH                                      PA           15253‐5905
 9563351   ROCKY MOUNTAIN LIONS EYE INSTITUTE           P.O. BOX 473007                                                            AURORA                                          CO           80047‐3007
 9563340   ROGER W WEBB                                 REDACTED
 9540410   ROLAND MACHINERY EXCHANGE                    NW 7899, P.O. BOX 1450                                                     MINNEAPOLIS                                     MN           55485‐7899
 9563039   RONALD M. WALL                               REDACTED
 9540466   RP LUMBER CO INC                             514 EAST VANDALIA                                                          EDWARDSVILLE                                    IL           62025




                                                                                                                                        Filed 04/21/20 Entered 04/21/20 17:26:40
 9563040   RUCKER, LEZLIE J.                            REDACTED
 9563305   RUGER                                        3825 PGA BLVD., SUITE 1101                                                 PALM BEACH GARDENS FL                                        33410
 9563298   RUGER COAL COMPANY, LLC                      3825 PGA BLVD., SUITE 1101                                                 PALM BEACH GARDENS FL                                        33410
 9563042   RUTH OLSON                                   REDACTED
 9563332   RYAN BURLISON                                REDACTED
 9563341   RYAN GELTZ                                   REDACTED
 9540535   S & L INDUSTRIES LLC                         P.O. BOX 199                                                                CLAY                                           KY           42404‐0199




                                                                                                                                                   Pg 11 of 18
 9563297   SAI GULF LLC                                 330 BELLE TERRE BLVD, SUITE 205                                             LA PLACE                                       LA           70068
 9563268   SANDVIK MINING & CONSTRUCTION                DEPT CH‐10576                                                               PALATINE                                       IL           60055‐0576
 9563417   SCHWARTZ OILFIELD SERVICES INC               501 SCHWARTZ ROAD                                                           WALNUT HILL                                    IL           62893
 9540659   SCOTT GUNN                                   133 NORTH STEPHORA AVENUE                                                   COVINA                                         CA           91724
 9540670   SCS AQUATERRA ENGINEERS                      3900 KILROY AIRPORT WAY, SUITE 100                                          LONG BEACH                                     CA           90806‐6816
 9563235   SECURITY ALARM CORPORATION                   1511 EAST MAIN STREET                        P.O. BOX 665                   SALEM                                          IL           62881
 9563406   SENECA REBUILD LLC                           ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                      MO           63102
 9540758   SERVICE PUMP AND SUPPLY INC                  P.O. BOX 2097                                                               HUNTINGTON                                     WV           25721‐2097
 9563435   SFC OF ILLINOIS, LLC; ACCOUNT                #4 LITCHFIELD SHOPPING PLAZA                                                LITCHFIELD                                     IL           62056
 9540775   SGS NORTH AMERICA INC                        P.O. BOX 2502                                                               CAROL STREAM                                   IL           60132
 9563043   SHARON SMITH                                 REDACTED
 9563333   SHAWN RORER                                  REDACTED
 9540813   SHAWNEE PROFESSIONAL SERVICES                104 SOUTH 4TH STREET, P.O. BOX 125                                          VIENNA                                         IL           62995
 9540823   SHELBY AND SONS INC                          4319 STATE HIGHWAY 37 NORTH                                                 WEST FRANKFORT                                 IL           62896
 9540879   SIEBTECHNIK TEMA INC                         P.O. BOX 630533                                                             CINCINNATI                                     OH           45263‐0533
 9540890   SILKWORM INC                                 102 SOUTH SEZMORE DRIVE, P.O. BOX 340                                       MURPHYSBORO                                    IL           62966‐0340
 9563254   SILVER STATE WIRE ROPE                       P.O. BOX 3046                                                               COMPTON                                        CA           90223‐3046
 9563300   SITRAN LLC                                   ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                      MO           63102
 9540984   SNF MINING INC                               P.O. BOX 405655                                                             ATLANTA                                        GA           30384‐5655




                                                                                                                                                            Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                     Page 9 of 12
                                                                                                            Exhibit A
                                                                                                  Supplemental Master Mailing List
                                                                                                     Served via first class mail

MMLID                                           NAME                                                   ADDRESS 1                                  ADDRESS 2                   CITY                                     STATE     POSTAL CODE   COUNTRY
 9563004   SNF MINING INC DBA FLOMIN COAL, INC.                                         5079 N. MAYO TRAIL                                                          PIKEVILLE                                       KY         41501
 9563444   SOCIAL SECURITY ADMINISTRATION;                                              P.O. BOX 3430                                                               PHILADELPHIA                                    PA         19122‐9985
 9563255   SOLOMON TRANSFORMERS, LLC                                                    P.O. BOX 245                                                                SOLOMON                                         KS         67480
 9562992   SOUTH CAROLINA PUBLIC SERVICE AUTHORITY                                      ONE RIVERWOOD DRIVE                                                         MONCKS CORNER                                   SC         29461
 9563343   SOUTH SIDE LUMBER & HARDWARE                                                 1300 SOUTH PARK AVENUE                       P.O. BOX A                     HERRIN                                          IL         62948
 9563407   SOUTHEASTERN ILLINOIS ELECTRIC                                               P.O. BOX 961                                                                CARRIER MILLS                                   IL         62917‐0961
 9563032   SOUTHEASTERN ILLINOIS ELECTRIC COOPERATIVE, INC                              P.O. BOX 1001                                                               CARRIER MILLS                                   IL         62917
 9541019   SOUTHERN FS INC                                                              21795 STATE HIGHWAY 14                                                      MACEDONIA                                       IL         62860
 9563104   SOUTHERN GAS AND ELECTRIC COMPANY/VECTREN ENERGY DELIVERY OF INDIANA, INC.   P.O. BOX 6250                                                               INDIANAPOLIS                                    IN         46206




                                                                                                                                                                                             Case 20-41308
 9541024   SOUTHERN IL WORKWEAR                                                         317 SMALL STREET                                                            HARRISBURG                                      IL         62946
 9563344   SOUTHERN ILLINOIS LOCAL MEDIA GROUP                                          P.O. BOX 184                                                                DU QUOIN                                        IL         62832
 9563445   SOUTHERN ILLINOIS SPINE & JOINT CTR                                          202 W JACKSON STREET SUITE A                                                SPARTA                                          IL         62286
 9541066   SPECIAL MINE SERVICES                                                        11782 COUNTRY CLUB ROAD, P.O. BOX 188                                       WEST FRANKFORT                                  IL         62896
 9541126   STANDARD LABORATORIES INC                                                    147 11TH AVE, STE 100                                                       SOUTH CHARLESTON                                WV         25303
 9541147   STATE ELECTRIC SUPPLY CO                                                     P.O. BOX 890889                                                             CHARLOTTE                                       NC         28289‐0889
 9563301   STATE OF ILLINOIS                                                            ONE NATURAL RESOURCES WAY                                                   SPRINGFIELD                                     IL         62702‐1271
 9563105   STEPHAN P. & STEFANI R. MILLER                                               REDACTED
 9563424   STEVEN R WEBB                                                                REDACTED
 9563371   STRATA MINE SERVICES LLC                                                     L‐3690                                       P.O. BOX 930228                ATLANTA                                         GA         31193‐0228
 9563334   STRATA PRODUCTS USA LLC                                                      L‐3675                                       P.O. BOX 930228                ATLANTA                                         GA         31193‐0228




                                                                                                                                                                                             Doc 360
 9541293   SUEZ WTS SOLUTIONS USA INC                                                   P.O. BOX 846046                                                             DALLAS                                          TX         75284‐6046
 9563286   SUGAR CAMP ENERGY LLC                                                        ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO         63102
 9563288   SUGAR CAMP IV                                                                ONE METROPOLITAN SQUARE                      211 NORTH BROADWAY, SUITE 2600 ST. LOUIS                                       MO         63102
 9541294   SUGAR STEEL CORPORATION                                                      15382 COLLECTIONS CENTER DRIVE                                              CHICAGO                                         IL         60693‐0129
 9541349   SWANSON INDUSTRIES                                                           P.O. BOX 536276                                                             PITTSBURGH                                      PA         15253‐5904
 9563372   SYNENERGY PARTNERS, LLC                                                      P.O. BOX 545                                 P.O. BOX 545                   MOUNT VERNON                                    IN         47620




                                                                                                                                                                         Filed 04/21/20 Entered 04/21/20 17:26:40
 9541369   T & D SOLUTIONS LLC                                                          P.O. BOX 847280                                                             DALLAS                                          TX         75284‐7280
 9541378   TABOR MACHINE                                                                24704 NETWORK PL                                                            CHICAGO                                         IL         60673‐1247
 9541402   TATES BLUE FLAME GAS INC                                                     10140 STATE HWY 34 NORTH, P.O. BOX 39                                       GALATIA                                         IL         62935
 9541453   TERRASOURCE GLOBAL CORPORATION                                               P.O. BOX 6326                                                               CAROL STREAM                                    IL         60197‐6326
 9563335   TF WALZ INC                                                                  624 HIGH POINT LANE                                                         EAST PEORIA                                     IL         61611
 9563460   THE CKB FIRM                                                                 30 NORTH LASALLE STREET, SUITE 1520                                         CHICAGO                                         IL         60602
 9563005   THE HARRISON COUNTY COAL COMPANY                                             46226 NATIONAL ROAD                                                         ST. CLAIRSVILLE                                 OH         43950




                                                                                                                                                                                    Pg 12 of 18
 9563006   THE MARION COUNTY COAL COMPANY                                               46226 NATIONAL ROAD                                                         ST. CLAIRSVILLE                                 OH         43950
 9563007   THE MARSHALL COUNTY COAL COMPANY                                             46226 NATIONAL ROAD                                                         ST. CLAIRSVILLE                                 OH         43950
 9562996   THE MONONGALIA COUNTY COAL COMPANY                                           46226 NATIONAL ROAD                                                         ST. CLAIRSVILLE                                 OH         43950
 9562997   THE OHIO COUNTY COAL COMPANY                                                 46226 NATIONAL ROAD                                                         ST. CLAIRSVILLE                                 OH         43950
 9563270   THERMO ENVIRONMENTAL INSTRUMENTS                                             P.O. BOX 742784                                                             ATLANTA                                         GA         30374‐2784
 9563336   THERMO PROCESS INSTRUMENTS LP                                                P.O. BOX 742770                                                             ALTANTA                                         GA         30374‐2770
 9563425   THOMAS BROWN                                                                 REDACTED
 9563408   THOMAS JEFFREY OLBERDING                                                     REDACTED
 9561968   THOMAS WEBSTER                                                               REDACTED
 9541597   TIEFENBACH NORTH AMERICA LLC                                                 L‐3801                                                                      COLUMBUS                                        OH         43260
 9563033   TIM HUFFINE AND SHEILA HUFFINE                                               REDACTED
 9563034   TODD, DIANA                                                                  REDACTED
 9563426   TOM DURBIN                                                                   REDACTED
 9563035   TONYA BLEDSOE VAFOSSEN                                                       REDACTED
 9541738   TSG REPORTING INC                                                            P.O. BOX 95568                                                              GRAPEVINE                                       TX         76099‐9708
 9563252   TVI INC                                                                      P.O. BOX 2123                                                               MEMPHIS                                         TN         38101
 9541786   UINTAH MACHINE & MGF CO                                                      521 WEST MAIN, P.O. BOX 8                                                   DUCHESNE                                        UT         84021
 9541787   ULINE                                                                        P.O. BOX 88741                                                              CHICAGO                                         IL         60680‐1741
 9562998   UNITED CENTRAL INDUSTRIAL SUPPLY                                             P.O. BOX 743849                                                             ATLANTA                                         GA         30374‐3849




                                                                                                                                                                                             Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                                                     Page 10 of 12
                                                                        Exhibit A
                                                              Supplemental Master Mailing List
                                                                 Served via first class mail

MMLID                                         NAME                  ADDRESS 1                               ADDRESS 2                       CITY                                     STATE     POSTAL CODE   COUNTRY
 9563230   UNITED INDUSTRIAL SERVICES OF VA,         101 SPRUCE STREET                                                            RICH CREEK                                      VA         24147
 9541811   UNITED RENTALS (NORTH AMERICA) INC        P.O. BOX 840514                                                              DALLAS                                          TX         75284‐0514
 9541817   UNITED STATES TREASURY                    INTERNAL REVENUE SERVICE                                                     CINCINNATI                                      OH         45999‐0009
 9541830   UPS                                       LOCKBOX 577                                                                  CAROL STREAM                                    IL         60132‐0577
 9541838   US BANK EQUIPMENT FINANCE                 P.O. BOX 790448                                                              ST LOUIS                                        MO         63179‐0448
 9563253   US DEPARTMENT OF TREASURY                 P.O. BOX 790390                                                              SAINT LOUIS                                     MO         63179‐0390
 9563389   US UNITED BULK TERMINAL                   P.O. BOX 301749                                                              DALLAS                                          TX         75303‐1749
 9541854   USF HOLLAND INC                           27052 NETWORK PLACE                                                          CHICAGO                                         IL         60673‐1270
 9562999   UTAHAMERICAN ENERGY, INC.                 46226 NATIONAL ROAD                                                          ST. CLAIRSVILLE                                 OH         43950




                                                                                                                                                           Case 20-41308
 9541880   VAUGHANS FETCH INC                        1102 SOUTH 1ST STREET                                                        FAIRFIELD                                       IL         62837
 9541889   VECTREN ENERGY DELIVERY                   P.O. BOX 6250                                                                INDIANAPOLIS                                    IN         46206‐6250
 9563036   VELMA NEAL BAILEY                         REDACTED
 9541910   VERIZON WIRELESS                          P.O. BOX 25505                                                               LEHIGH VALLEY                                   PA         18002‐5505
 9563446   VERN BROTHERTON                           14025 S COUNTY LINE ROAD                                                     WEST FRANKFORT                                  IL         62896
 9541917   VERTICAL AVTV                             P.O. BOX 672137                                                              MARIETTA                                        GA         30006‐0036
 9541919   VEYANCE INDUSTRIAL SERVICES               P.O. BOX 603134                                                              CHARLOTTE                                       NC         28260‐3134
 9563462   VIRGINIA MINING INSTITUTE                 146 SMITH STREET                                                             NORTH TAZEWELL                                  VA         24630
 9563231   VOGLER MOTOR CO INC                       1170 E MAIN STREET                                                           CARBONDALE                                      IL         62901
 9563323   WADE WALKER                               REDACTED
 9542008   WALLACE ELECTRICAL SYSTEMS LLC            2853 KEN GRAY BLVD STE 4                                                     WEST FRANKFORT                                  IL         62896




                                                                                                                                                           Doc 360
 9542010   WALLACE INDUSTRIAL LLC                    2853 KEN GRAY BLVD STE 4                                                     WEST FRANKFORT                                  IL         62896
 9542045   WATCH TV COMPANY                          4631 O'HARA DRIVE                                                            LIMA                                            OH         47711
 9542046   WATCO TRANSLOADING LLC                    DEPARTMENT 1392                                                              DENVER                                          CO         80256
 9563390   WAYNE‐WHITE COUNTIES ELECTRIC             PO DRAWER E                                                                  FAIRFIELD                                       IL         62837‐0090
 9542102   WEIR SLURRY GROUP INC                     21976 NETWORK PLACE                                                          CHICAGO                                         IL         60673‐1219
 9563271   WELLS FARGO FINANCIAL LEASING INC         P.O. BOX 650016                                                              DALLAS                                          TX         75265‐0016




                                                                                                                                       Filed 04/21/20 Entered 04/21/20 17:26:40
 9563337   WELLS FARGO VENDOR FINANCIAL              P.O. BOX 105710                                                              ATLANTA                                         GA         30348‐5710
 9542142   WEST RIVER CONVEYORS & MACHINERY CO       8936 DISMAL RIVER ROAD                                                       OAKWOOD                                         VA         24631
 9563391   WESTINGHOUSE AIR BRAKE TECHNOLOGIES       4800 DERAMUS AVE                                                             KANSAS CITY                                     MO         64120
 9542163   WHAYNE SUPPLY COMPANY                     DEPARTMENT 8326                                                              CAROL STREAM                                    IL         60122‐8326
 9563377   WIGEN COMPANIES, INC                      302 LAKE HAZELTINE DRIVE                                                     CHASKA                                          MN         55318
 9563000   WILLIAM B. JOHNSON                        REDACTED
 9563221   WILLIAM E GROVES CONSTRUCTION             3135 GRAPEVINE RD                           P.O. BOX 1205                    MADISONVILLE                                    KY         42431




                                                                                                                                                  Pg 13 of 18
 9542212   WILLIAM H BAUER III                       REDACTED
 9563026   WILLIAM HENSON                            REDACTED
 9563027   WILLIAM O'DELL                            REDACTED
 9563302   WILLIAMSON ENERGY LLC                     ONE METROPOLITAN SQUARE                     211 NORTH BROADWAY, SUITE 2600   ST. LOUIS                                       MO         63102
 9563405   WILMINGTON NATIONAL TRUST                 $170MM SENIOR SECURED REVOLVER              1100 NORTH MARKET STREET         WILMINGTON                                      DE         19890
 9563404   WILMINGTON NATIONAL TRUST                 $825MM SENIOR SECURED TERM LOAN             1100 NORTH MARKET STREET         WILMINGTON                                      DE         19890
 9563303   WILMINGTON NATIONAL TRUST                 11.50% SENIOR SECURED NOTES DUE 2023        1100 NORTH MARKET STREET         WILMINGTON                                      DE         19890
 9542306   WINDSTREAM COMMUNICATIONS                 P.O. BOX 9001950                                                             LOUISVILLE                                      KY         40290‐1950
 9542324   WOARES INC                                1595 NORTH CALHOUN STREET                                                    DECATUR                                         IL         62526
 9563463   WORKSAVER EMPLOYEE TESTING                478 CORPORATE DRIVE                                                          HOUMA                                           LA         70360
 9563409   WP HOLDCO LLC                             2901 SOUTH FIRST STREET                                                      ABILENE                                         TX         79605
 9563001   WPP LLC                                   5260 IRWIN ROAD                                                              HUNTINGTON                                      WV         25705
 9563127   WPP LLC                                   C/O JAY PERRY                               5260 IRWIN ROAD                  HUNTINGTON                                      WV         25705
 9563120   WPP LLC                                   LOCKBOX 2495                                                                 COLUMBUS                                        OH         43260
 9563313   WPP LLC                                   MACOUPIN RAIL LOADOUT LEASE                 1201 LOUISANA ST.                HOUSTON                                         TX         77002
 9542397   XCAL TOOLS ‐ BECKLEY LLC                  P.O. BOX 645684                                                              PITTSBURG                                       PA         15264‐5254
 9542399   XCAL TOOLS ‐ SOUTH POINT LLC              P.O. BOX 645517                                                              PITTSBURGH                                      PA         15264‐5253
 9563410   XEROX CORPORATION                         P.O. BOX 202882                                                              DALLAS                                          TX         75320‐2882
 9562994   XEROX FINANCIAL SERVICES                  P.O. BOX 202882                                                              DALLAS                                          TX         75320‐2882




                                                                                                                                                           Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                 Page 11 of 12
                                                                     Exhibit A
                                                           Supplemental Master Mailing List
                                                              Served via first class mail

MMLID                                      NAME                ADDRESS 1                                 ADDRESS 2           CITY                                         STATE     POSTAL CODE   COUNTRY
 9563394 XEROX FINANCIAL SERVICES                 COPIER LEASE                                54 GLOVER AVENUE       NORWALK                                         CT           06850
 9542406 XYLEM DEWATERING SOLUTIONS INC           26717 NETWORK PLACE                                                CHICAGO                                         IL           60673‐1267
 9562995 ZECH, MARY LOU                           REDACTED




                                                                                                                                              Case 20-41308
                                                                                                                                              Doc 360
                                                                                                                          Filed 04/21/20 Entered 04/21/20 17:26:40
                                                                                                                                     Pg 14 of 18
                                                                                                                                              Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                              Page 12 of 12
Case 20-41308   Doc 360   Filed 04/21/20 Entered 04/21/20 17:26:40   Main Document
                                     Pg 15 of 18


                                    Exhibit B
Case 20-41308      Doc 360       Filed 04/21/20 Entered 04/21/20 17:26:40         Main Document
                                            Pg 16 of 18


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                      Debtors.                   )   (Jointly Administered)
                                                 )

                 NOTICE OF HEARING TO CONSIDER APPROVAL
          OF DISCLOSURE STATEMENT FOR PLAN OF REORGANIZATION

 PLEASE TAKE NOTICE THAT:

                 1.     On April 9, 2020, Foresight Energy LP and its debtor affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”), filed the Disclosure Statement for Joint
 Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as
 amended, modified, or supplemented from time to time, the “Disclosure Statement”) with the
 United States Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”).
 The Debtors are submitting their Disclosure Statement pursuant to section 1125 of chapter 11 of
 title 11 of the United States Code (the “Bankruptcy Code”) for use in the solicitation of votes to
 accept their chapter 11 plan (as amended, modified, or supplemented from time to time, the
 “Plan”), a copy of which is attached to the Disclosure Statement as Exhibit A.

                2.     A hearing to consider approval of the Disclosure Statement, and any
 objections thereto, will be held on May 14, 2020, at 10:00 a.m. (prevailing Central Time)
 before the Honorable Kathy A. Surratt-States, United States Bankruptcy Judge, at the Thomas F.
 Eagleton U.S. Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri
 63102, or as soon thereafter as counsel may be heard (the “Disclosure Statement Hearing”).

                3.      Any objections to the Disclosure Statement must (a) be in writing; (b)
 state the name and address of the objecting party and the amount and nature of the claim or
 interest of such party; (c) state the legal and factual basis for and nature of any objection; (d)
 conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy
 Procedure for the United States Bankruptcy Court for the Eastern District of Missouri (the
 “Local Bankruptcy Rules”); and (e) be filed with the Bankruptcy Court, together with proof of
 service, and served on the Debtors and any entities described in Local Bankruptcy Rule 3017(C)
 so as to be received by no later than May 7, 2020 (prevailing Central Time) (the “Objection
 Deadline”).

               4.     Copies of the Plan and the Disclosure Statement may be obtained free of
 charge by visiting the website maintained by the Debtors’ voting agent, Prime Clerk LLC
 (the “Voting Agent”), at https://cases.primeclerk.com/foresightenergy. Copies of the Plan and
 Disclosure Statement may also be obtained by calling the Voting Agent at 646-998-7132
Case 20-41308      Doc 360     Filed 04/21/20 Entered 04/21/20 17:26:40           Main Document
                                          Pg 17 of 18


 (international); 877-720-6580 (domestic, toll free), or sending an electronic mail message to the
 Voting Agent at ForesightEnergyInfo@PrimeClerk.com.

 THE DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. IT HAS NOT BEEN
 APPROVED BY THE BANKRUPTCY COURT UNDER SECTION 1125 OF THE
 BANKRUPTCY CODE. THE DEBTORS ARE NOT SOLICITING VOTES TO ACCEPT
 OR REJECT THE PLAN AT THIS TIME.
Case 20-41308    Doc 360      Filed 04/21/20 Entered 04/21/20 17:26:40       Main Document
                                         Pg 18 of 18


 Dated: April 9, 2020            Respectfully submitted,
        St. Louis, Missouri
                                 ARMSTRONG TEASDALE LLP

                                 /s/ Richard W Engel, Jr.
                                 Richard W. Engel, Jr. (MO 34641)
                                 John G. Willard (MO 67049)
                                 Kathryn R. Redmond (MO 72087)
                                 7700 Forsyth Boulevard, Suite 1800
                                 St. Louis, Missouri 63105
                                 Tel: (314) 621-5070
                                 Fax: (314) 621-5065
                                 Email: rengel@atllp.com
                                         jwillard@atllp.com
                                         kredmond@atllp.com

                                        - and -

                                 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                 Paul M. Basta (admitted pro hac vice)
                                 Alice Belisle Eaton (admitted pro hac vice)
                                 Alexander Woolverton (admitted pro hac vice)
                                 1285 Avenue of the Americas
                                 New York, New York 10019
                                 Tel: (212) 373-3000
                                 Fax: (212) 757-3990
                                 Email: pbasta@paulweiss.com
                                        aeaton@paulweiss.com
                                        awoolverton@paulweiss.com

                                 Counsel to the Debtors and Debtors in Possession
